Amanda S. Zimmer, Assistant Appellate Defender, For Springle, Robert Hughes
Glenn Gerding, Appellate Defender
Daniel P. O'Brien, Special Deputy Attorney General, For State of North Carolina
Kimberly N. Callahan, Assistant Attorney General, For State of North Carolina
Joseph Finarelli, Special Deputy Attorney General, For State of North Carolina
Scott E. Thomas, District Attorney, For the State of North Carolina
ORDER
Upon consideration of the petition filed on the 28th of September 2018 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 4th of September 2019."
Upon consideration of the petition in the alternative filed by Defendant on the 28th of September 2018 in this matter for a writ of *352certiorari to review the order of the Superior Court, Carteret County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed as moot by order of the Court in conference, this the 4th of September 2019."
The following order has been entered on the motion filed on the 12th of March 2019 by Defendant to Amend Petition for Discretionary Review and Alternative Petition for Writ of Certiorari:
"Motion Dismissed as moot by order of the Court in conference, this the 4th of September 2019."